— Appeals by defendant from three judgments of the Supreme Court, Queens County (Rotker, J.), all rendered November 23, 1982, convicting him of criminal possession of a weapon in the third degree, attempted robbery in the first degree and attempted robbery in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record, and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Titone, J. P., Bracken, Niehoff and Rubin, JJ., concur.